Citation Nr: 1626178	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-13 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased initial rating for hallux valgus, left foot, rated at 10 percent disabling prior to October 17, 2011, and at 20 percent disabling afterwards.

3.  Entitlement to an initial rating in excess of 10 percent for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to December 1987, from April 1989 to August 1989 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the February 2009 rating decision, the RO granted service connection for left hallux valgus and assigned a noncompensable disability rating.  The Veteran filed a notice of disagreement with the assigned disability rating.  In an October 2009 rating decision, the RO increased the disability rating from noncompensable to 10 percent disabling and assigned as an effective date the date of the original grant of service connection.  In June 2012, the RO increased the disability rating to 20 percent disabling, effective October 17, 2011.  Notwithstanding these increases, the Veteran's appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In February 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this matter for further development in August 2011 and October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with her claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Previously, the Board remanded the case in August 2011 and October 2014, for an adequate examination providing sufficient information on the Veteran's left hallux valgus for rating purposes.  The Veteran was provided with VA feet examinations in August 2010 and October 2011, but the examinations were found inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This continues to be the case.

Pursuant to the Board's October 2014 remand, the Veteran was provided a VA fee-based examination in December 2014.  However, the December 2014 VA fee-based examination did not perform the instructions as directed in the October 2014 remand.  Specifically, the Board instructed that an examination be conducted to assess the Veteran's orthopedic and neurological manifestations of her left foot hallux valgus, including, among others (1) reporting the ranges of motion for her left foot, (2) determining whether the left hallux valgus disability is manifested by weakened movement, excess fatigability or incoordination, not be limited to muscles or nerves, and expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare ups, and (3) noting any nerve involvement or lack thereof.  Additionally, the examiner was requested to comment on the impact of the Veteran's left hallux valgus on her employability.  

However, the December 2014 VA fee-based examination did not report the ranges of motion for the Veteran's left foot and did not assess any neurological manifestations of left hallux valgus.  Additionally, the examiner did not address the impact of the Veteran's left hallux valgus on her employability.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Therefore, this issue must be remanded in order to obtain another VA examination to better describe the Veteran's left hallux valgus, to include any neurological manifestations.  See Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

In addition, while the case was in remand status, in a November 2014 rating decision, the RO granted service connection for chronic bronchitis (claimed as breathing problems) with a 10 percent initial rating and denied service connection for PTSD.  The Veteran filed a notice of disagreement as to the denial of service connection for PTSD in December 2014.  In January 2015, the Veteran also submitted a separate VA Form 21-0958 (Notice of Disagreement) wherein she listed the issue of chronic bronchitis.  She indicated that she disagreed with service connection and that she was seeking a 100 percent rating.  The Board construes this as a timely notice of disagreement as to the initial rating assigned for her service-connected chronic bronchitis.  When a notice of disagreement has been filed, the RO must issue a statement of the case, and therefore a remand is required for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Medical Center in Columbia, South Carolina, and any associated outpatient clinics, dated from June 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate examination to assess the current orthopedic and neurological manifestations of her left foot hallux valgus.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

Based on the examination and review of the record, the examiner is requested to specifically address the following:

(a) The Veteran's ranges of motion for the left foot; 

(b) Determine whether the left hallux valgus disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.  In doing so, the examiner should address the Veteran's reports of pain and restricted motion and opine on whether pain causes functional impairment; 

(c) Note any nerves affected by paralysis, partial paralysis neuralgia, or neuritis and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete-if there is no nerve involvement the examiner should so state; 

(d) Indicate whether the Veteran's left hallux valgus results in moderate, moderately severe or severe impatient; 

(e) Comment on the impact of the Veteran's left hallux valgus on her employability.

A complete rationale for all requested opinions must be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

4.  Issue a Statement of the Case, as well as notification of the appellate rights on the issues of entitlement to service connection for PTSD and entitlement to an initial rating in excess of 10 percent for chronic bronchitis.  38 C.F.R. § 19.26 (2015).  The Veteran is reminded that to vest the Board with jurisdiction over the issues of entitlement to service connection for PTSD and entitlement to an initial rating in excess of 10 percent for chronic bronchitis, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to these issues, the claims must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

